Citation Nr: 0309331	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  96-44 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to the award of Department of Veterans 
Affairs (VA) benefits, other than health care under Chapter 
17, Title 38, U.S.C.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant entered active duty in October 1978 and was 
discharged under other than honorable (OTH) conditions in 
January 1980 due to misconduct.

Initially, the Board of Veterans' Appeals (Board) notes that 
in a Board decision, dated in December 1998, the Board found 
that a preponderance of the evidence was against the 
appellant's claim that the character of his discharge, under 
OTH, is not a bar to the award of VA benefits, other than 
health care under Chapter 17, Title U.S.C.  The appellant 
filed a timely appeal of this decision, and pursuant to an 
Order of the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court"), the Board's decision was vacated and remanded for 
further notice and/or development under the recently enacted 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA).  

Thereafter, the Board notes that it initiated evidentiary 
development of the issue on appeal and that the action 
requested by the Board has not been sufficiently 
accomplished.  Moreover, as will be shown more fully below, 
recent case precedent requires that this matter be remanded 
to the regional office (RO) for its initial consideration of 
the evidence developed by the Board thus far, and any 
additional evidence that may later be developed by the RO.  


REMAND

As was noted above, the Board determined that further 
evidentiary development was warranted with respect to the 
claim that the character of the appellant's discharge, under 
OTH, is not a bar to the award of VA benefits, other than 
health care under Chapter 17, Title U.S.C., and in this 
regard, the Board received a February 2003 letter from the 
Army Discharge Review Board (ADRB), which outlined the 
appellant's action before the ADRB and the current status of 
his appeal before that body.  However, the Board notes that 
in its January 2003 letter to the ADRB, the Board requested 
that it be provided with all decisional documents and other 
records in the possession of the ADRB that pertained to any 
and all applications submitted by the appellant for a change 
in the character of his discharge from military service, 
including but not limited to a 1994 review.  The February 
2003 letter to the Board was not accompanied by any records, 
and the Board is not aware that any such records were 
furnished to appellant, with the possible exception of 
certain enlistment records.  Thus, the Board finds that the 
RO should again contact the ADRB and request that it provide 
the documents outlined above.  

The Board further notes that regardless of whether additional 
documents are obtained from the ADRB pursuant to the RO's 
request, the RO must review the February 2003 letter from the 
ADRB and readjudicate appellant's claim prior to the return 
of the case to the Board.  During the pendency of this 
appeal, the United States Court of Appeals for the Federal 
Circuit held in the case of DAV v. Secretary of Veterans 
Affairs, Nos. 02-7304, 02-7305, and 02-7316 (May 1, 2003), 
that evidence developed by the Board must be reviewed by the 
RO unless there is a waiver of this review.  As no such 
waiver is contained within the record, the Board finds that 
it has no alternative but to remand this case for the RO's 
initial consideration of the February 2003 letter from the 
ADRB.  

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action (including any 
appropriate medical opinion) required by 
the VCAA is completed under 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002), including written notice of the 
evidence, if any, the appellant is 
expected to provide in support of his 
claim and the evidence, if any, that the 
RO will obtain for the appellant.

2.  The RO should request the ADRB to 
provide all decisional documents and 
other records in the possession of the 
ADRB that pertain to any and all 
applications submitted by the appellant 
for a change in the character of his 
discharge from military service, 
including but not limited to a 1994 
review.

3.  Thereafter, regardless of whether the 
ADRB provides any documents pursuant to 
item 2, above, the RO should readjudicate 
the appellant's claim that the character 
of his discharge, under OTH, is not a bar 
to the award of VA benefits, other than 
health care under Chapter 17, Title 
U.S.C., based on the review of all of the 
relevant evidence, including the letter 
from the ADRB, dated in February 2003, 
and any documents that may be provided by 
the ADRB pursuant to the request of the 
RO.  

4.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




